UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7766


MONTE DECARLOS WINSTON,

                Petitioner – Appellant,

          v.

PATRICIA R. STANSBERRY,

                Respondent – Appellee.



                              No. 09-7854


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MONTE DECARLOS WINSTON,

                Defendant – Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge; M. Hannah Lauck, Magistrate Judge.   (3:99-cr-
00030-REP-1; 3:08-cv-00553-MHL)


Submitted:   June 17, 2010                       Decided:   June 23, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.
No. 09-7766 affirmed; No. 09-7854 dismissed by unpublished per
curiam opinion.


Monte Decarlos Winston, Appellant Pro Se.   Debra J. Prillaman,
Stephen   Wiley  Miller,   Assistant United  States  Attorneys,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Monte      Decarlos      Winston,   a     federal    prisoner,    appeals

the district court’s order denying his 28 U.S.C. § 2241 (2006)

petition, 1 which challenged the Bureau of Prisons’ computation of

his sentence.           Winston also filed a notice of appeal in his

criminal case.          See United States v. Winston, No. 3:99-cr-00030-

REP-1     (E.D.    Va.     May   27,    2003).         These     appeals    have    been

consolidated, because both informal briefs demonstrate Winston’s

intent to appeal the district court’s order denying his § 2241

petition     and     the    issues      raised       therein     are   substantially

similar.

             We have reviewed the record and find no reversible

error.      Accordingly,         we    affirm    the    order     denying    Winston’s

§ 2241 petition for the reasons stated by the district court.

See   Winston      v.    Stansberry,      No.    3:08-cv-00553-MHL          (E.D.    Va.

July 21, 2009).          Further, we dismiss as duplicative the appeal

filed in Winston’s criminal case. 2




      1
       Pursuant to the parties’ consent under 28 U.S.C. § 636(c)
(2006), this case was decided by a magistrate judge.
      2
       To the extent that Winston appeals his underlying criminal
judgment, the appeal is subject to dismissal due to its
untimeliness.     Winston’s criminal judgment was entered on
May 28, 2003, and Winston’s notice of appeal was filed on
August 10, 2009.   Accordingly, the appeal of Winston’s criminal
judgment is exceedingly late. See Fed. R. App. P. 4(b).



                                           3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented      in   the    materials

before   the   court   and   argument   would   not    aid    the   decisional

process.

                                                       No. 09-7766 AFFIRMED
                                                      No. 09-7854 DISMISSED




                                    4